Citation Nr: 0014678	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-01 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a pathology of the left 
hip and thigh, secondary to the veteran's service-connected 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from November 1958 to March 
1962.  The record also shows that the veteran served in the 
Maryland National Guard for a number of years and that he 
sustained an injury to his left knee while on active duty for 
training, in June 1993.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

Initially, the Board notes that the RO, in a June 1997 rating 
decision, denied the veteran's claim for service connection 
in this instance on direct basis.  Subsequent to statements 
made by the veteran in his notice of disagreement and in his 
substantive appeal, the RO recharacterized the issue on 
appeal as entitlement to secondary service connection.  At 
his hearing before a Member of the Board (conducted in 
January 2000), the veteran and his service representative 
confirmed that the issue on appeal was entitlement to 
secondary service connection.  As such, the Board finds the 
issue currently before it for consideration to be as framed 
on the title page of this decision.


FINDING OF FACT

Competent medical evidence has been presented showing that 
the veteran's left hip and thigh pathology is causally 
related to his service-connected left knee disability.



CONCLUSION OF LAW

The veteran's left hip and thigh pathology results from his 
service-connected left knee disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
As for secondary service connection, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1999).

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991).

II.  Factual Background

Private medical records dated in March 1994 (from Dr. A. K., 
M. D.) reflect the veteran's subjective complaints of 
persistent pain and swelling over the left thigh, hip, and 
knee for the past nine months.  He also complained of a 
clicking sensation.  The veteran stated that he had hurt his 
left thigh and knee while on night maneuvers.  He had jumped 
over a creek and had twisted his left thigh and knee.  
Physical examination of the left hip revealed tenderness on 
rotation movements.  The veteran could flex his left hip from 
zero to 60 degrees, with slight weakness of flexion 
movements.  Examination of the left knee revealed tenderness 
over the medial joint line, with ligaments intact.  The 
diagnosis was healed injury to the paraspinal muscles of the 
back, with arthritis of the left knee with internal 
derangement, with arthritis of the left hip.

The veteran's July 1994 VA examination reflects the veteran's 
report that he injured his left knee in June 1993, while on 
night maneuvers for the National Guard.  Subsequent to 
physical examination, the veteran was diagnosed with chronic 
left knee sprain.

The veteran underwent arthroscopic surgery on his left knee 
in October 1995.

A December 1995 Maryland Life Insurance Co. form, completed 
by Dr. P. G., M. D., reflects the veteran's complaints of 
pain and swelling in the left knee and leg.  The primary 
diagnoses were osteoarthritis of the knee and ligament 
injury.

A December 1995 Maryland Disability Determination Medical 
Report reflects the veteran's report of pain in both knees, 
left worse than right.  It also reflects the surgery the 
veteran had performed on his left knee.  It was noted that 
the veteran had developed permanent degenerative arthritis 
and pain, secondary to his injury from several years before.  
Subsequent to physical examination, the diagnosis was 
osteoarthritis and degenerative arthritis of both knees.

The veteran's April 1996 VA examination reflects reports of 
his in-service injury to his left knee.  It also reflects the 
veteran's arthroscopic surgery on his left knee.  Physical 
examination found the veteran's left thigh to be a bit 
smaller than the right, and it was noted in the diagnosis 
that there was very slight atrophy of the hallucis 
musculature of the veteran's left leg.

A private medical record dated in January 1997 shows that the 
veteran sought treatment for pain in his left leg and 
shoulder.  The veteran also reported numbness in the left leg 
and toes.  At times, the veteran had a giveway feeling in his 
left leg.  The assessment was degenerative joint disease and, 
most likely, degenerative disc disease.

The veteran's February 1997 VA examination reflects the 
veteran's complaints of pain in his left knee and his use of 
a cane for walking.  As to the cane, it was noted that the 
veteran used it more because of an entire, generalized 
weakness in both the upper and lower extremities.  This 
appeared to be separate from the veteran's knee.  Subsequent 
to physical examination, the diagnoses were no evidence of 
hip pathology; mild degenerative disease of the knee; and 
generalized metabolic or neurologic process.  The examiner 
commented that the veteran's "bigger" problem was either a 
metabolic or a neurologic problem.  His weakness was very 
ill-defined.  The veteran needed to follow-up with his own 
doctor.

VA outpatient treatment records (dated from February 1997 to 
February 1998) show that in November 1997, the veteran sought 
treatment for his left leg.  At that time, the veteran 
reported that he had injured his leg in 1993, which resulted 
in initial pain and swelling.  In the years since, he began 
developing numbness, tingling, and an occasional burning 
sensation in his left leg, which was progressive in nature.  
The veteran's left arm had also developed similar symptoms.  
The assessment indicated that the veteran's numbness and 
tingling appeared related to possible nerve damage, secondary 
to the injury to his left leg.  An orthopedic progress note 
(dated in February 1998) indicates that the veteran had been 
referred by his primary physician because of numbness and 
tingling in the left leg.  The veteran stated that his 
symptoms began in 1993, after he sustained a traumatic fall 
onto a rock.  Subsequent to physical examination, the 
recorded assessment was tingling and paresthesias of the left 
leg, of unknown etiology.  It was noted that the veteran 
should follow-up with neurology.

Also in February 1998, the veteran submitted a letter from 
Dr. P. G., M. D.  With respect to the veteran's left thigh 
and knee situation, Dr. G. stated that they were definitely 
related to his fall in June 1993.  While the veteran might 
have had some arthritis prior to the fall, it worsened after 
the fall.  Dr. G. also stated that the veteran had muscle 
weakness because of the fall.

In November 1998, the RO solicited a medical opinion from Dr. 
H, M. D.  Dr. H. reviewed the clinical evidence of record and 
opined that the veteran's tingling, numbness, paresthesias, 
and weakness of the left leg and upper extremity were not 
related to the veteran's left knee injury.  Rather, the 
clinical evidence suggested that the veteran had a 
generalized metabolic or neurologic process.  If detailed 
explanation and diagnosis were needed, Dr. H. indicated that 
a neurological consultation, with electromyography and nerve 
conduction test, would provide a final answer.

At his hearing before a Member of the Board (conducted in 
January 2000), the veteran clarified that it was his hip and 
thigh that were related to his left knee condition.  
(Transcript (T.) at 4).  The veteran stated that his symptoms 
came and went, but most of the time, he felt a tingling, like 
his leg was going to sleep, and a weakness.  (T. at 4-5).  
The veteran also stated that he had seen Dr. G. since 1991 or 
1992 and that he still saw Dr. G.  (T. at 9).  As to the 
opinion given by Dr. H., the veteran's service representative 
stressed that this opinion was incomplete and should not have 
been used as the basis upon which to deny the veteran's 
claim, as Dr. H. had indicated that additional testing was 
necessary for a definitive answer, but no such testing had 
been done.  (T. at 9-10).

III.  Analysis

Upon review of the veteran's claims file, the Board finds the 
clinical evidence to be in equipoise.  As such, the veteran's 
claim of entitlement to service connection for a left hip and 
thigh pathology, secondary to his service-connected left knee 
disability, is granted.

Initially, the Board notes the evidence of record directly 
against the veteran's claim.  Here, it was noted in a 
February 1998 VA orthopedic progress note that the veteran's 
tingling and paresthesias of the left leg were of unknown 
etiology.  In effect, it was not at that time clinically 
related to the veteran's service-connected left knee 
disability.  Also, the November 1998 opinion given by Dr. H. 
specifically stated that the veteran's tingling, numbness, 
paresthesias, and weakness of the left leg and upper 
extremity were not related to his left knee injury.

As to the evidence of record directly in support of the 
veteran's claim, the Board points out that it was noted in a 
November 1997 VA outpatient treatment record that the 
veteran's numbness and tingling appeared to be related to 
possible nerve damage, which was secondary to the veteran's 
injury to his leg.  Further, the February 1998 letter from 
Dr. G. unequivocally stated that the veteran's fall in June 
1993 caused the veteran's muscle weakness in his left thigh.

In weighing these opinions, one which is clearly against the 
claim and one that is in support of the claim, both opinions 
are flawed.  First, with regard to Dr. H.'s opinion against 
the claim, it is noted that he did not examine the veteran in 
connection with rendering his opinion, nor did he conduct the 
very tests indicated that would have given a definitive 
answer as to the nature of the veteran's disorder.  Second, 
with regard to the opinion of Dr. G., the record reflects 
that he has treated the veteran for almost 10 years, and, 
therefore, it is reasonable to assume that he would be quite 
familiar with the veteran's medical conditions; however, in 
his opinion, he did not articulate any rationale as to why 
the veteran's left thigh disorder was related to his in-
service fall in June 1993.  As such, the Board finds these 
two opinions to be credible and supportable, but also both 
are equally flawed.

In addition to these opinions, however, there is also the 
1997 outpatient treatment record which indicates possible 
nerve damage secondary to the veteran's leg injury.  
Therefore, in light of the fact that there is at least an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim for service 
connection for a left hip and thigh pathology, secondary to 
his service-connected left knee disability.  As such, the 
benefit of the doubt is given to the veteran, and his claim 
is granted.  38 U.S.C.A. § 5107(b).



ORDER

Service connection for the veteran's left hip and thigh 
pathology, secondary to the veteran's service-connected left 
knee disability, is granted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

